DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, Watanabe (JP 2010/46207) and Wang (US 2009/0205498) are considered to represent the closest prior art. The examiner agrees with applicant’s arguments (see pages 7 – 13 of the reply filed August 11, 2022) in regard to Watanabe and Wang. The examiner agrees that Watanabe is designed such that the housing is removed to allow a user to turn the handle of the filter cleaning means before emptying the accumulated dust. There is no teaching or suggestion in Watanabe for a filter cleaning means for removing dirt from the filter medium of the first filtering means when the housing is configured at least in the operative configuration as the filters are cleaned when emptying the dust, which requires the housing to be removed. The examiner agrees that Wang does not provide motivation to include such a filter cleaning means in Watanabe. 
	Claims 4 – 24 depend from claim 1 and are allowed for at least the same reason as claim 1. In regard to claim 15, the “filter system according to claim 13 when claim 10 is appended to claim 8” is interpreted to require all of the limitations of claim 13, which includes the limitations of claim 10, along with all of the limitations of claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773